          Case 1:19-cv-04678-VSB Document 40 Filed 01/22/20 Page 1 of 1




                                          January 22, 2020

Via Electronic Court Filing System
Hon. Vernon S. Broderick
United States District Court, Southern District Of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

       Re:     Solis v. Orthonet LLC, No. 19-cv-4678 (VSB)

Dear Judge Broderick:

        We represent Plaintiffs in the above-referenced matter. The parties jointly submit this
status update letter in advance of the initial pretrial conference set for January 30, 2020, at 11 a.m.

        The parties attended a mediation with a private mediator on January 13, 2020. The
mediation was successful. The parties have reached an agreement that, if approved by the Court,
will resolve the entire case. The parties are preparing settlement documents and will seek approval
of the settlement by the Court.

        The parties request the Court stay this action while the settlement documents are prepared
and vacate all pretrial deadlines set in this matter, including the January 30, 2020, initial pretrial
conference. We respectfully request the Court set a date after February 24, 2020, for submitting a
status report regarding settlement if the parties have not already filed a joint motion for preliminary
approval of the settlement.


                                                         Respectfully submitted,



                                                         Maureen A. Salas

cc:    All Counsel of Record (via ECF)
